DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    117
    859
    media_image1.png
    Greyscale
(filing receipt dated 5/20/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-5 and 9, drawn to compounds of Formula 1 and Formula 2 and release agents comprising said compounds.
Group II, claim(s) 6-8, drawn to a coating method for vacuum-evaporating a release agent comprising the compounds of Formula 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of the compound of Formula 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JPH08259976 (JP ‘976, published on 10/8/1996, of record in the IDS filed on 1/25/2021).  JP ‘976 is not in English and there is no English language equivalent, therefore a machine generated English language translation has also been provided.  JP ‘976 is directed toward lubricating substances and magnetic recording medium using the same.  See whole document.  JP ‘976 teaches several compounds which anticipate the compounds of claimed Formula 1.  See [0029-0042]. For example, example 1 in [0030] teaches a compound of the following formula: F(CF2)7CH2OCOC(CH3)2(CH2)2C(CH3)2COOCH2(CF2)7F.  This compound corresponds to a compound of claimed Formula 1 wherein L is a C8 aliphatic derivative (-C(CH3)2(CH2)2C(CH3)2-) and G1 and G2 are omitted or the group is a combination of L, G1, and G2 wherein L is an aliphatic derivative and each of G1 and G2 can be H and/or CH3 and/or omitted and the total number of carbon atoms in L + G1 + G2 = 8; m and n are both 1; B1 and B2 are -COO-; Y and Z are both a C1 alkyl group (-CH2-); and R1 and R2 are both C7 perfluoroalkyl groups (-(CF2)7F-).  JP ‘976 further teaches that the exemplified compounds are suitable for use as release agents. See [0027].
During a telephone conversation between Examiner Bradford M. Gates and the Applicant’s representative Lee Kisuk on 3/11/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: 
In line 4 of claim 1, the phrase “In Formula 1,” should be deleted and replaced by –in Formula 1--.
In line 4 of claim 3, the phrase “In Formula 2,” should be deleted and replaced by –in Formula 2--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the following definition for variables R1 and R2 of formula 1: 

    PNG
    media_image2.png
    128
    812
    media_image2.png
    Greyscale
.
	It is not clear what the metes and bounds of R1 and R2 are when they are not hydrogen.  What is “a derivative having 1 to 40 carbon atoms and a substituted or unsubstituted aliphatic hydrocarbon group or a perfluoro alkyl group”?  There are a couple of issues with this limitation.  The first is that it is unclear what the “derivative having 1 to 40 carbon atoms” is.  The second is that it is unclear which alternatives the word “or” is differentiating between.  For example, are the options for R1 and R2 i) a derivative having 1 to 40 carbon atoms and a substituted or unsubstituted aliphatic hydrocarbon group or ii) a perfluoro alkyl group.  Or are the two options: i) a derivative having 1 to 40 carbon atoms and a substituted or unsubstituted aliphatic hydrocarbon group or ii) a derivative having 1 to 40 carbon atoms and a perfluoro alkyl group.
	The compounds exemplified in [0058-0093] of the specification as filed appear to comprise R1 and R2 groups which are perfluoro alkyl groups or alkyl groups.  In view of the examples, should the definition for R1 and R2 read: --a hydrogen atom; a substituted or unsubstituted aliphatic hydrocarbon group having 1 to 40 carbon atoms; or a perfluoro alkyl group having 1 to 40 carbon atoms--?  If not, it is not clear what the metes and bound of the variables are.  The same issue occurs with respect to variables R1, R2, R3, and R4 in claim 3.
	Claim 1 further recites that limitation “CH2A (wherein A is F, Cl, Br or I)” in the Markush group defining variables G1 and G2.  It is unclear if the definition of A in the parentheses is required or if it is a preferred embodiment.  See MPEP 2173.05.  If the limitation were rewritten to read: -- CH2A, wherein A is F, Cl, Br or I,-- then the rejection would be withdrawn.  This same issue occurs in claim 3.
	Claim 5 recites a release agent “comprising the compound for a release agent according to claim 1”.  The limitation “for a release agent” lacks antecedent basis as claim 1 was amended in the preliminary amendment dated 12/7/2020 to delete the functional limitation from the claim.  The Examiner suggests rewriting the limitation as: --A release agent comprising the compound according to claim 1—in order to obviate the rejection.  This same issue occurs in claim 9. 
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH08259976 (JP ‘976, published on 10/8/1996, of record in the IDS filed on 1/25/2021).  JP ‘976 is not in English and there is no English language equivalent, therefore a machine generated English language translation has also been provided. 
 JP ‘976 is directed toward lubricating substances and magnetic recording medium using the same.  See whole document.  Regarding claim 1, JP ‘976 teaches several compounds which anticipate the compounds of claimed Formula 1.  See [0029-0042]. For example, example 1 in [0030] teaches a compound of the following formula: F(CF2)7CH2OCOC(CH3)2(CH2)2C(CH3)2COOCH2(CF2)7F. This compound corresponds to a compound of claimed Formula 1 wherein L is a C8 aliphatic derivative (-C(CH3)2(CH2)2C(CH3)2-) and G1 and G2 are omitted or the group (-C(CH3)2(CH2)2C(CH3)2-) is a combination of L, G1, and G2 wherein L is an aliphatic derivative and each of G1 and G2 can be H and/or CH3 and/or omitted and the total number of carbon atoms in L + G1 + G2 = 8; m and n are both 1; B1 and B2 are -COO-; Y and Z are both a C1 alkyl group (-CH2-); and R1 and R2 are both C7 perfluoroalkyl groups (-(CF2)7F-).   Also see MPEP 2131.02.
Regarding claim 3, the same compound of example 1 in [0030] of JP ‘976 also reads on claimed Formula 2, wherein: n and o are 0; m and p are 1; X is -CH2-; L1 is - C(CH3)2-, a C3 aliphatic derivative and G1 is omitted or a hydrogen atom on L1 or L1 is -C(CH3)-, a C2 aliphatic derivative and G1 is -CH3-; L2 is -CH2-C(CH3)2-, a C4 aliphatic derivative and G2 is omitted or a hydrogen atom on L2 or L2 is -CH2-C(CH3)-, a C3 aliphatic derivative, and G2 is -CH3-; B1 and B4 are both -COO-; Y and Z are -CH2-, a C1 alkyl group; and R1 and R4 are both C7 perfluoroalkyl groups (-(CF2)7F-).  Also see MPEP 2131.02.
Regarding claims 2 and 4, the molecular weight of the compound of [0030] is 966.39 g/mol.  This value was calculated using the “analysis” feature of ChemDraw Professional®: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.  This value falls within the claimed range.  Also see MPEP 2131.02.
Regarding claims 5 and 9, the specification teaches that the claimed release agent can consist of the compound of Formula 1.  See [0006-0007 and 0094-0097].  JP ‘976 teaches that the exemplified compounds are suitable for use as release agents. See [0027].  Therefore, the compounds of JP ‘976 appear to meet the limitations of claims 5 and 9.  Also see MPEP 2131.02.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622